DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed July 29, 2022 has been entered. Claims 1-11 have been withdrawn from consideration in response to the May 31, 2022 Requirement for Restriction. Claims 12-17 remain pending in the application.

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 4 of the claim begins, “for viewing complete bag file”, while applicant likely intended to recite “for viewing the complete bag file”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: data container, data organizer, tag manager and coarse-grained time index in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the disclosure is devoid of any structure that performs the function in the claim, and no association between any structure and the function can be found in the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The elements of: data container, data organizer, tag manager and coarse-grained time index in claim 12 are being interpreted as invoking 112(f). However, the specification does not recite any structure associated with any of the elements above. Accordingly, the question arising from the disclosure is that of what, if any structure is being described explicitly as performing the functions claimed with regard to data container, data organizer, tag manager and coarse-grained time index.
	As it is now, the examiner has reviewed the specification for each mention of the elements data container, data organizer, tag manager and coarse-grained time index and has been unable to find any physical structure disclosed as corresponding to any of these elements. Accordingly, as it is now, one of ordinary skill in the art would have no choice but to guess as which (if any) of the disclosed hardware elements should be used to implement the elements of data container, data organizer, tag manager and coarse-grained time index in claim 12.
	Claims 13-17 are being rejected due to their respective dependencies upon independent claim 12.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are any physical structure corresponding to: data container, data organizer, tag manager and coarse-grained time index in claim 12. 
Claims 13-17 are being rejected due to their respective dependencies upon independent claim 12.
Claim limitations “data container, data organizer, tag manager and coarse-grained time index” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim, and no association between any structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, claim 14 recites the limitation "robot operating system" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims, under their broadest reasonable interpretation would fail to exclude software per se.
In addition to claims 12-17 themselves failing to recite any form of physical hardware, the invocation of 112(f) with regard to the elements of data container, data organizer, tag manager and coarse-grained time index in claim 12, does not remedy the lack of recited physical hardware in the claims. The reason the 112(f) invocation fails to import physical structure to the claims is that no physical structure of any kind is disclosed in the instant specification in association with the elements data container, data organizer, tag manager and coarse-grained time index. This issue is discussed in greater detail above in the section titled, “Claim Rejections – 35 U.S.C. §112”. For similar reasons as have been stated above, there is no official basis for interpreting any elements of claim 12 as those of a hardware system, and no elements claimed in dependent claims 13-17 limit their respective claim scope to exclude software per se.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2007/0058943 to Blanchard in view of US Pre-Grant Publication 2016/0105385 to Allen, in further view of US Pre-Grant Publication 2011/0055881 to Yu.

With regard to independent claim 12,
	Blanchard teaches a storage management system for locally optimizing reading and writing of data (Blanchard: ¶0016 – manage writing data. See ¶0017 – machine-readable executables or files are the stored output. See also ¶0041 – retrieval of content files. Examiner notes that the preamble is afforded such patentable weight to where a system need be capable of being configured to perform the recited preamble functionality.), comprising: 
	a data container, to divide a bag file into multiple single topic files (Blanchard: ¶0018 reads in part, “…The captured audio and/or video may be divided into separate content files, wherein each content file may be a song or a topic. The captured audio and/or video may be stored on the at least one computer. …” Examiner notes that the recording is a “bag file”.); 
	a data organizer, to organize the data content when the original bag file is written, and distribute it to the back-end directory (Blanchard: ¶0018 reads in part, “…capturing audio and/or video at the event by a recording station, transferring the captured audio and/or video from the recording station to a file server, storing the captured audio and/or video on the file server, and copying the captured audio and/or video onto recordable media at an at least one computer….” Examiner notes that the recording is a “bag file”.); 
	Blanchard does not fully and explicitly teach a tag manager, to maintain a hash table for a mapping topic type and a physical path; 
	a coarse-grained time index, to generate index entry and add to the index file.  
	Allen teaches a system with teach a tag manager, to maintain a hash table for a mapping topic type and a physical path. (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path. See also ¶0052 and ¶0057 examples of path matching procedures.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the hash table for mapping topic type to physical path of Allen into the topic-based data storage system of Blanchard by programming the instructions of Blanchard (Blanchard: ¶0045) to use a hash table for mapping topic type to physical path, as taught by Allen. Both systems are directed to topic-based data storage (Blanchard: abstract; Allen: ¶0048-0049). An advantage obtained through use of a hash table for mapping topic type to physical path would have been desirable to implement in the topic-based data storage system of Blanchard. In particular, the motivation to combine the Blanchard and Allen references would have been to maintain an easily accessible and persistent record of identification information. (Allen: ¶0033)
	Allen does not fully and explicitly teach a coarse-grained time index, to generate index entry and add to the index file. 
	Yu teaches a system with teach a coarse-grained time index, to generate index entry and add to an index file. (Yu: ¶0046 – discusses searching an index for a media file that had been stored, where “For example: Assume that the time duration of a media file is 60 second, and is divided into 60 segments in second, with media data of each second respectively corresponding to a portion of the media data, that is, the starting time of media data of each second corresponding to a starting offset position in the original media file, then when the client requests the media data of the 45th second, the server may quickly locate the starting offset position in the media file corresponding to the starting time of the 45th second.” Examiner notes that the index being described is a coarse grained index. See also abstract – dividing media file into segments.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the coarse-grained time index of Yu into the topic-based data storage system of Blanchard by programming the instructions of Blanchard (Blanchard: ¶0045) to use a coarse-grained time index for indexing stored files, as taught by Yu. Both systems are directed to effective data storage (Blanchard: abstract; Yu: ¶0037). An advantage obtained through use of a coarse-grained time index for indexing stored files would have been desirable to implement in the topic-based data storage system of Blanchard. In particular, the motivation to combine the Blanchard and Yu references would have been to effectively reduce utilized bandwidth for media access requests. (Yu: ¶0030)

With regard to dependent claim 14, which depends upon independent claim 12,
	Blanchard, Allen and Yu teach the storage management system according to claim 12, wherein the data organizer scans each piece of information, determines the type of the scanned information according to a storage format of the robot operating system, and writes the scanned information into the corresponding back-end file. (Blanchard: ¶0017 – any format is possible for storage of the audio content. The files are disseminated to the “back-end” of the computing systems being used for storage. See also above citations directed to writes.)
With regard to dependent claim 16, which depends upon independent claim 12,
	Blanchard, Allen and Yu teach the storage management system according to claim 12, wherein an operation of the storage management system includes data acquisition (Blanchard: ¶0017 – machine-readable executables or files are the stored output. See also ¶0041 – retrieval of content files.), and the data acquisition includes: 
	after capturing a request querying the topic name in the file system, the tag management module searches based on a topic name and returns a corresponding physical path (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path. See also ¶0052 and ¶0057 examples of path matching procedures.); 
	the back-end file system returns the corresponding topic data to the robot operating system. (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path. See also ¶0052 and ¶0057 examples of path matching procedures, as well as above citations directed to topic data and indexing-based access to data.)

With regard to dependent claim 16, which depends upon independent claim 12,
	Blanchard, Allen and Yu teach the storage management system according to claim 12, wherein an operation of the storage management system includes data acquisition (Blanchard: ¶0017 – machine-readable executables or files are the stored output. See also ¶0041 – retrieval of content files.), and the data acquisition includes: 
	after capturing a request querying the topic name in the file system, the tag management module searches based on a topic name and returns a corresponding physical path (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path. See also ¶0052 and ¶0057 examples of path matching procedures.); 
	the back-end file system returns the corresponding topic data to the robot operating system. (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path. See also ¶0052 and ¶0057 examples of path matching procedures, as well as above citations directed to topic data and indexing-based access to data.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Allen, in further view of Yu and US Pre-Grant Publication 2009/0083338 to Evans.

With regard to dependent claim 13, which depends upon independent claim 12,
	Blanchard, Allen and Yu teach the storage management system according to claim 12, wherein an GUH-427USPage 5internal structure of the data container includes a hierarchical directory tree structure (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path in a “directory tree structure”. See also ¶0052 and ¶0057 examples of path matching procedures, as well as Blanchard ¶0018 as cited above with regard to container.); the back-end saves the divided bag file in the hierarchical directory tree structure. (Allen: ¶¶0048-0049 – hash table for storage of topics corresponding to a path in a “directory tree structure”. See also ¶0052 and ¶0057 examples of path matching procedures, as well as Blanchard ¶0018 as cited above with regard to container.)
	Blanchard, Allen and Yu do not fully and explicitly teach the data container creates a front-end and a back-end; the front-end includes a logical view for viewing complete bag file.
	Evans teaches a system where a data container creates a front-end and a back-end (Evans: ¶0032 – postings, i.e. “containers” is synchronized between a plurality of storage locations and accessed through network and communication means. Examiner notes that the front end corresponds to the instance of a viewed tree, as discussed in the further citations immediately below, while the back end corresponds to the physical storage, e.g. at a remote location, of “one or more disk drives or magnetic or other storage devices” as taught in the reference.); and the front-end includes a logical view for viewing complete bag file. (Evans: ¶0050 reads in part, “FIG. 4 illustrates an exemplary user interface diagram for viewing and managing file system items and related postings according to one embodiment. A user interface window 400 can correspond to a folder in a file system. In one example, the folder can have an associated discussion and users can add postings to the discussion….A topic can be top-level posting. A discussion may have any number of topics. A response is a posting that responds to a topic. A topic may have any number of responses. Responses may be presented in a tree view under a topic.” Examiner notes that the collection of data items resulting in a given topic’s tree view would read upon the “bag file” limitation being recited.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the full front-end view of the hierarchical data structure of Evans into the topic-based data storage system of Blanchard by programming the instructions of Blanchard (Blanchard: ¶0045) to include a front end that allows a user to fully view a hierarchical data structure, as taught by Evans. Both systems are directed to effective data storage (Blanchard: abstract; Evans: ¶0073 – store desired information). An advantage obtained through a front end that allows a user to fully view a hierarchical data structure would have been desirable to implement in the topic-based data storage system of Blanchard. In particular, the motivation to combine the Blanchard and Evans references would have been to facilitate user interaction with the context of files organized in storage. (Evans: ¶0003)

Allowable Subject Matter
Claims 15 and 17 are rejected under 35 U.S.C. §101 and §112, but are not read upon by the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
	Of the closest prior art of record, US Pre-Grant Publications 2019/0121873 and 2021/0157858, to Woodworth and Stevens respectively, both teach maintaining a hash table wherein entries correspond to topics. The indexing schemes of Woodworth and Stevens are similar to those being claimed in dependent claims 15 and 17. However, Woodworth and Stevens would not entirely read upon the full combination of claim limitations being recited in dependent claims 15 and 17, as it is now.
	Additionally, of the closest prior art of record, US Pre-Grant Publication 2014/0169536 to Pegg teaches dividing of a file according to topic. While Pegg’s use of divided topics is similar to the bag file functionality taught, Pegg too would not entirely read upon the full combination of claim limitations being recited in dependent claims 15 and 17, as it is now.
	Finally, of the closest prior art of record, US Patent No. 10,719,779 to Sagduyu teaches an indexing scheme for data items that is also similar to that being taught in dependent claims 15 and 17. However, even despite the similarity in Sagduyu’s use of time indexing in association with a physical storage path of a multi-level tree, Sagduyu would not entirely read upon the full combination of claim limitations being recited in dependent claims 15 and 17, as it is now.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,645,996 to Ledet for viewing a topic tree in its entirety (collection of files) through a system front end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157


/M.L.B./Examiner, Art Unit 2157       


/James Trujillo/           Supervisory Patent Examiner, Art Unit 2157